 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SONYA MARIE DANIELS,                              Case No. 1:18-cv-01160-LJO-SAB (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                        STATE A CLAIM
14    D. K. JOHNSON, et al.,
                                                        (ECF No. 18)
15                       Defendants.
16

17          Plaintiff Sonya Marie Daniels is a former state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 14, 2019, the assigned Magistrate Judge issued findings and recommendations

21   recommending dismissal of this action for failure to state a cognizable claim upon which relief

22   may be granted. (ECF No. 18.) The findings and recommendations were served on Plaintiff and

23   contained notice that any objections thereto were to be filed within thirty (30) days after service.

24   (Id. at 12.) No objections have been filed and the time in which to do so has passed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

27   Magistrate Judge’s findings and recommendations are supported by the record and proper

28   analysis.
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations issued on August 14, 2019, (ECF No. 18), are

 3              adopted in full;

 4        2.    This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim

 5              upon which relief may be granted; and

 6        3.    The Clerk of the Court is directed to close this case.

 7
     IT IS SO ORDERED.
 8

 9     Dated:   October 4, 2019                         /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
